Citation Nr: 1441251	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the finding that the Veteran was a fugitive felon for purposes of suspending his benefits and creating an overpayment debt was correct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which suspended benefits based on fugitive felony status.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia. 

The Veteran requested a hearing with a Board member in his December 2011 substantive appeal.  However, he failed to attend the hearing or provide notice and reschedule.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2010 Order from the Florida Circuit Court recalls warrant number CRC96-00102CFANO for violation of probation.  Section 3.665(n)(2)(ii) provides that a veteran will be considered a fugitive felon by reason of violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665.  Additional development is needed to determine if the underlying criminal conviction, from which the Veteran violated probation, was a felony.

Accordingly, the case is REMANDED for the following action:

1. Make all reasonable requests of officials in Florida to determine the nature of the crime from which the Veteran violated probation, as noted in the March 2010 Florida Circuit Court order.  Provide the officials with all relevant information, including the warrant number and order information.  Ask the official to provide the title of the underlying crime, its classification, and any sentencing guidelines, specifically whether it was punishable by death or one or more years of imprisonment. 

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



